Citation Nr: 0215563	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 30, 1990, for 
the granting of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970, and from November 1978 to August 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Seattle, 
Washington. 

In July 2002, a Board hearing was held in Seattle, 
Washington, before the undersigned.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been accomplished.  

2.  Service connection for a psychiatric disability 
characterized by depression was denied by the RO in May 1977.  
The veteran was notified of the decision but did not perfect 
an appeal and that determination is final.

3.  On July 30, 1990, the RO received the initial claim for 
service connection for PTSD.

4.  There is no communication submitted prior to July 30, 
1990 that could be construed as an informal claim of service 
connection for PTSD. 

5.  Entitlement to service connection for PTSD did not arise 
until competent evidence, received subsequent to July 30, 
1990, established the presence of the disorder.  

CONCLUSION OF LAW

1.  The rating decision of May 13, 1977, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990); currently 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  An effective date earlier than July 30, 1990, for the 
awarding of service connection for PTSD, is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the file reveals that service connection for an 
acquired psychiatric disability, characterized as depression, 
was denied by the RO in a May 1977 rating decision.  The 
veteran was notified of the decision later that same month 
and filed a timely notice of disagreement.  He was issued a 
statement of the case in July 1977, but did not perfect an 
appeal.  That determination is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); 
currently 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The veteran had two periods of active duty - the first being 
from January 1968 to September 1969, and the second being 
from November 1978 to August 1981.  There was no diagnosis of 
PTSD during either period of active duty.  

Private and VA medical records dated in 1977 reflect 
treatment for psychiatric problems characterized as schizo-
affective depression with probable paranoid ideation, 
severe depression, and schizoaffective with sever 
depression.  

In June 1986, the veteran submitted a claim for benefits - he 
requested service connection for headaches, chest pains, and 
gastrointestinal problems.  Service connection was not 
requested for a mental disorder.

The veteran submitted a claim requesting service connection 
for PTSD on July 30, 1990.  In conjunction with his claim, 
the veteran's VA medical treatment records were obtained, and 
the veteran underwent a VA medical examination.  These 
included 1990 VA outpatient clinical records reflecting 
treatment for psychiatric problems in July and August 1990.  
A July 23, 1990 entry reflects a diagnosis of rule out PTSD.  
Other treatment records reflect findings of alcohol 
dependence and substance abuse.  An October 1998 VA 
examination report concluded that the veteran met the 
criteria for a diagnosis of PTSD.  In March 2001, records 
were received from the Oaklawn Center reflecting diagnoses of 
PTSD during a February 1984 admission and thereafter.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim for an earlier effective 
date in the supplemental statement of the case dated January 
2002.  Additionally, the Board, during the veteran's 
presentation of testimony before it, informed the veteran of 
the evidence needed to support his claim.  The veteran was 
also notified of the basic guidelines of the VCAA via a 
letter from the RO dated April 3, 2001.  The Board concludes 
that the discussion in the supplemental statement of the 
case, the RO's VCAA letter, and the Board hearing adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted statements to the VA and has proffered 
testimony.  As a result of those presentations, the VA has 
not been put on notice of additional evidence needed in 
support of the veteran's claim.  

The veteran's accredited representative also was given the 
opportunity to provide argument in support of the veteran's 
case; the representative did not suggest or insinuate that 
other evidence was available to support the veteran's claim.  
The representative also did not indicate that further 
development was required.  Thus, since all relevant evidence 
has been gathered and no evidence has been identified that 
either the veteran or VA could attempt to attain, there is no 
need for further development.  As previously discussed, VA 
sent the veteran a letter in April 2001 outlining what 
evidence was on file, what evidence was necessary to be 
obtained, what evidence was needed from the veteran and what 
evidence VA would obtain.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly required the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (2002).

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2002).  The VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992). 

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2002).  With a 
reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and 
(r) (2002).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, the veteran's original claim for service 
connection for a psychiatric disability was denied by the RO 
in a May 1977 decision, which is final.  The fact that the 
veteran had previously submitted that application, which was 

denied, is not relevant to the assignment of an effective 
date based on his current application of July 1990.  See 
Washington v. Gober, 10 Vet. App. 391, 393 (1997).  "Unless 
an exception provides otherwise, and in this case none does, 
an award of VA benefits may not have an effective date 
earlier than the date VA received the particular application 
for which the benefits were granted."  Id.

If the Board accepts the July 1990 claim as a new application 
for benefits and that a decision has not been made on the 
merits of the claim, and since the claim was received more 
than one year after the date of service separation, the 
effective date for the granting of benefits is the later of 
the dates that the claim was received or that entitlement 
arose.  The Board acknowledges that the veteran did submit 
medical evidence suggesting that the veteran may have been 
suffering from PTSD prior to July 30, 1990.  However, the 
date that the application was received is later than the 
dates of the records indicating possible entitlement to 
benefits.  Thus, under 38 C.F.R. § 3.400 (2002), an effective 
date prior to July 30, 1990, may not be assigned.  

The Board is also constrained in granting an effective date 
earlier than July 30, 1990, if it views the veteran's July 
1990 claim as an attempt to reopen a previously denied claim.  
That is, since service connection was denied for a 
psychiatric disability in May 1977, and that decision became 
final, any attempt to establish service connection for 
another psychiatric disorder was a claim to reopen.  Per 38 
C.F.R. § 3.400 (2002), the effective date of the award will 
be the date of receipt of the claim (July 30, 1990) or the 
date that the entitlement arose, whichever is later.  The 
Board acknowledges that the veteran did submit medical 
evidence suggesting that the veteran may have been suffering 
from PTSD prior to July 30, 1990.  However, the date that the 
application was received is later than the dates of the 
records indicating possible entitlement to benefits.  Because 
the statutory and regulatory provisions require that the 
effective date in such circumstances by the later date, the 
July 30, 1990, effective date is correct.

Turning to the question of whether in this case the veteran 
submitted an informal claim for service connection for PTSD 
prior to July 30, 1990, the Board is of the opinion that he 
did not, under either § 3.155 or § 3.157:  An informal claim 
was not submitted under § 3.155 because no communication was 
ever filed between May 1977 and July 1990, indicating the 
veteran's intent to apply for service connection for PTSD.  
An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
PTSD prior to July 30, 1990, "the mere receipt of medical 
records [prior to that date] cannot be construed as an 
informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

Finally, the veteran did not specifically cite to clear and 
unmistakable error committed by the agency of jurisdiction 
that would effectively challenge the 1977 decision.  Clear 
and unmistakable error is a very specific and unique type of 
error.  It is the kind of legal or factual error that demands 
the conclusion that the result of the decision would have 
been greatly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See Russell 
v. Principi, 3 Vet. App. 310 (1992).  

If a veteran raises clear and unmistakable error, there must 
be some degree of specificity as to what the alleged error is 
and, that if true, would be clear and unmistakable error on 
its face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged 
error.  Scott v. Brown, 7 Vet. App. 184, 191 (1994).

Therefore, it is the conclusion of the Board that it may not 
grant service connection from an earlier date because there 
is no specific allegation that clear and unmistakable error 
was committed.  Hence, the VA may only grant service 
connection from the date it receives the claim, which, in 
this case, was July 30, 1990.  The Board is bound by 
applicable statutes, regulations of the Secretary, and 
precedent opinions of the General Counsel.  38 C.F.R. 
§ 20.101(a) (2002).  Hence, the veteran's claim is denied.


ORDER

Entitlement to an effective date prior to July 30, 1990, for 
the granting of service connection for post-traumatic stress 
disorder (PTSD), is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


